DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 9-10, 15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20170145721 A1) in view of Gunn (US 5458383 A).
Regarding claim 1, Taylor teaches a system (20) useable to barricade a door (42), comprising: 
an anchor (26) comprising an upper portion (68) and a lower portion (64), wherein the upper portion comprises a first key (68) on a first vertical planar surface, and wherein the lower portion is configured to be insertable in an opening (56) in a floor proximate to an inside surface (72) of the door; and 
a lock (22) affixable to the door, a key plate (36), and a cross member (40), the key plate is configured to be proximate to the inside surface of the door (mounted on inside surface 72), and the and wherein the key plate comprises a second key on a second vertical planar surface,
wherein the upper portion is configured to engage the key plate when the lower portion is inserted in the opening in the floor (fig. 1).
Taylor does not explicitly teach wherein the lock comprises a stop proximate to an outside surface of the door, wherein the cross member is configured to connect the stop and the key plate through an opening in the door.  
Gunn teaches a similar system usable to barricade a door utilizing a lock comprising a stop (36) proximate to an outside surface of the door (18), wherein a cross member (32) is configured to connect the stop (36) and a key plate (26) through an opening in the door (34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taylor and Gunn to utilize the stop and cross members of Gunn with the barricade system of Taylor.  Utilizing the stop and threaded bolts of Taylor helps to prevent tear out of the barricade system under the event of excessive force.  The screws of Taylor have potential to shear off or pull out, while a bolt through the stop of Gunn provides more strength and security.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 2, Taylor in view of Gunn teaches the system of claim 1, Taylor does not explicitly teach wherein the lower portion and the opening in the floor are cylindrical.  
Gunn teaches wherein the lower portion and the opening in the floor are cylindrical, (as seen in Figure 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the lower portion and opening of Taylor to a cylindrical profile.  Taylor teaches a rectangular shape of the lower portion and the opening in the floor; however, this shape is a mere design choice and obvious to one of ordinary skill in the art to substitute with the cylindrical shape taught by Gunn.  Changing the shape from a rectangular shape to a cylindrical shape is a mere design choice and the invention would still function in the same manner.  This ruling was upheld in case law supporting changes of shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
Regarding claim 4, Taylor in view of Gunn teaches the system of claim 1, Gunn further teaches wherein the stop (36) and the cross member comprise an integrated piece (the two parts connected through a nut is being interpreted as an integrated piece).  
Regarding claim 5, Taylor in view of Gunn teaches the system of claim 1, Gunn further teaches wherein the cross member comprises a bolt (32), wherein the bolt is configured to connect to the key plate through an opening in the key plate.  
Regarding claim 6, Taylor in view of Gunn teaches the system of claim 1, Gunn further teaches wherein the bolt (32) comprises a threaded end, and further comprising a nut (38), wherein the nut is configured to affix to the threaded end of the bolt to connect the bolt to the key plate (fig. 3).  
Regarding claim 9, Taylor in view of Gunn teaches the system of claim 1, wherein an inside surface (Taylor’ 34) of the key plate (Taylor’ 22) is configured to contact the inside surface of the door (Taylor’ 72), and an inside surface of the stop (Gunn’ 36) is configured to contact the outside surface of the door (Gunn’ 18), when the lock is affixed to the door.  
Regarding claim 10, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein the lower portion (64) is configured to be vertically inserted into the opening in the floor (fig. 1).
Regarding claim 15, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein the first key (68) is configured to connect with the second key (36) by vertically inserting the first key into the second key (fig. 2), or by vertically inserting the second key into the first key, when the lower portion is vertically inserted into the opening in the floor (figs. 1-2).  
Regarding claim 18, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches a receptacle (24), wherein the receptacle is configured to be positioned in a hole in the floor proximate the inside surface of the door 9fig. 2), wherein the receptacle comprises the opening (56) in the floor proximate to the inside surface of the door.  
Regarding claim 19, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein an underside of the lower portion (64) is configured to contact the receptacle when the anchor is placed in the receptacle (fig. 1).  
Regarding claim 20, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein the upper portion (68) is configured to engage the key plate (22) when the lower portion is inserted in the opening in the floor and when the door is closed in a door frame (fig. 1).
Regarding claim 21, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein the first and second vertical planar surfaces (vertical surfaces of 26 and 68) are configured to be brought into contact when the upper portion engages the key plate (fig. 1).  
Regarding claim 22, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein a bottom of the one of the first or second keys is configured to contact a bottom of the other of the first or second keys when the upper portion engages the key plate (fig. 1, the bottom is being interpreted as the lower part of each key).  
Regarding claim 23, Taylor in view of Gunn teaches the system of claim 1, Taylor further teaches wherein one of the first or second keys comprises a male key (68), and is configured to insert into a female key (26) of the other of the first or second keys when the upper portion engages the key plate (fig. 1).  
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
With respect to the applicant’s arguments regarding claim 1, the examiner agrees that Taylor does not teach a stop on an outside surface of the door.  The examiner points to the rejection of independent claim 1 above where the examiner relies on Gunn to teach the stop located proximate the inside surface of the door.  As the examiner notes above, this combination would be obvious to one of ordinary skill in the art before the effective filing date of the invention in order to strengthen the mounting arrangement of Taylor.  Through bolts along with the “stop” located on the opposite side of the door provide a more secure attachment method and would be obvious to one of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James E Ignaczewski whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.I./Examiner, Art Unit 3675        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675